      Case 3:16-md-02741-VC Document 6925 Filed 10/17/19 Page 1 of 3




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                                     MDL No. 2741



                                    (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −159)



On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 1,812 additional
action(s) have been transferred to the Northern District of California. With the consent of that court,
all such actions have been assigned to the Honorable Vince Chhabria.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
consent of that court, assigned to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                   FOR THE PANEL:


                 Oct 17, 2019
                                     I hereby certify that the annexed  John W.    Nichols
                                   instrument is a true and correct copy
                                                                        Clerk of
                                     of the original on file in my office.         the Panel
                               ATTEST:
                               SUSAN Y. SOONG
                               Clerk, U.S. District Court
                               Northern District of California


                                   by:
                                              Deputy Clerk
                                   Date:   October 18,2019
    Case 3:16-md-02741-VC Document 6925 Filed 10/17/19 Page 2 of 3




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                           MDL No. 2741



                 SCHEDULE CTO−159 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.      CASE CAPTION


ARKANSAS EASTERN

  ARE       5      19−00321      Davenport v. Monsanto Company

CALIFORNIA CENTRAL

  CAC       5      19−01811      Dylan Sampsel v. Monsanto Company

FLORIDA MIDDLE

  FLM       2      19−00629      Cooksey v. Monsanto Company
  FLM       3      19−00991      Carter v. Monsanto Company
  FLM       3      19−01002      Messina v. Monsanto Company
  FLM       3      19−01009      Anstett v. Monsanto Company
  FLM       3      19−01024      Corbett v. Monsanto Company
  FLM       3      19−01056      Drover v. Monsanto Company
  FLM       5      19−00410      Oldfield v. Monsanto Company
  FLM       8      19−02126      Dougherty v. Monsanto Company
  FLM       8      19−02132      Perry v. Monsanto Company
  FLM       8      19−02134      Dwyer v. Monsanto Company
  FLM       8      19−02231      Wolfe v. Monsanto Company

FLORIDA NORTHERN

  FLN       3      19−03321      STOCKLAND v. MONSANTO COMPANY
  FLN       3      19−03339      FERGUSON v. MONSANTO COMPANY
  FLN       3      19−03359      CROUCH v. MONSANTO COMPANY
  FLN       5      19−00307      PHILLIPS v. MONSANTO COMPANY

FLORIDA SOUTHERN

  FLS       0      19−62126      Batson v. Monsanto Company
  FLS       0      19−62148      Ploplis v. Monsanto Company
  FLS       2      19−14307      Musfeldt v. Monsanto Company
  FLS       2      19−14330      Bartley v. Monsanto Company
   Case 3:16-md-02741-VC Document 6925 Filed 10/17/19 Page 3 of 3

GEORGIA MIDDLE

 GAM       3       19−00079     FORWARD v. MONSANTO COMPANY

GEORGIA NORTHERN

 GAN       1       19−03943     Clock v. Monsanto Company
 GAN       1       19−03944     Edelstein v. Monsanto Company
 GAN       1       19−03957     Scroggs v. Monsanto Company
 GAN       1       19−03958     Selby v. Monsanto Company
 GAN       2       19−00196     Payne v. Monsanto Company

GEORGIA SOUTHERN

  GAS      2       19−00103     Woodcock v. Monsanto Company

KENTUCKY WESTERN

 KYW       3       19−00646     Colvin v. Monsanto Company

MARYLAND

  MD       1       19−02440     Sigwart et al v. Monsanto Company

NEW YORK SOUTHERN

  NYS      1       19−08422     Rung et al v. Monsanto Company

OHIO NORTHERN

 OHN       5       19−02128     Miller v. Monsanto Company
